Citation Nr: 1447020	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-26 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for residuals of a gunshot wound to the head, to include traumatic brain injury (TBI).

2.  Entitlement to service connection for residuals of a gunshot wound to the head, to include traumatic brain injury (TBI).

3.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for residuals to a left eye injury, including loss of vision.

4.  Entitlement to service connection for residuals to a left eye injury, including loss of vision.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In April 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

Although initially included in the Veteran's substantive appeal, the issues of entitlement to service connection for migraine headaches and posttraumatic stress disorder were granted in full in a February 2012 rating decision.  Accordingly, these issues are no longer before the Board.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.




FINDINGS OF FACT

1.  The RO denied the Veteran's claims for entitlement to service connection for residuals of a gunshot wound to the head and residuals to a left eye injury in an April 1985 rating decision.  The Veteran did not file a notice of disagreement or new evidence within one year.

2.  Evidence obtained since the April 1985 rating decision raises a reasonable possibility of substantiating the claims for entitlement to service connection for residuals of a gunshot wound to the head and residuals to a left eye injury.

3.  The evidence does not establish the Veteran was diagnosed with any residual of a gunshot wound to the head, to include traumatic brain injury (TBI), at any point during the period on appeal.

4.  The evidence does not establish the Veteran was diagnosed with any residual to a left eye injury other than refractive error at any point during the period on appeal.


CONCLUSIONS OF LAW

1.  The April 1985 rating decision which denied entitlement to service connection for residuals of a gunshot wound to the head and residuals to a left eye injury is final; new and material evidence has been submitted, and the Veteran's claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2013).

2.  The criteria for service connection for residuals of a gunshot wound to the head, to include traumatic brain injury (TBI), have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for residuals to a left eye injury have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The Veteran's claims for service connection for residuals of gunshot wound to the head and left eye injury were previously denied in an April 1985 rating decision.  The RO found the evidence did not reflect a current diagnosis of either disorder.  The Veteran did not file additional evidence or a notice of disagreement within one year, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

In February 2011, the Veteran filed the current appeals.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board is whether new and material evidence has been presented to reopen these claims.

Previously denied claims may be reopened by the submission of new and material evidence.  "New" evidence means evidence "not previously submitted to agency decision makers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  

In this case, extensive new evidence has been received since the previous denial of service connection, including the reports of additional VA examinations and the Veteran's statements describing a current diagnosis.  Accordingly, this new evidence relates to the previously unestablished fact, the presence of a current disability, and is therefore material.  Because new and material evidence has been presented, the claims are reopened.




Service Connection

The Veteran is seeking service connection for residuals of a gunshot wound to the head and residuals of an in-service injury to the left eye.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Throughout the period on appeal, the Veteran has consistently asserted that he was struck by enemy fire in May 1967 which lead to his current disorders.  The Veteran's in-service gunshot wound is well documented in the claims file and not under dispute.  However, as will be discussed below, the Board finds the evidence does not establish the Veteran has any current residuals from this gunshot wound to his head or left eye.

Residuals of Gunshot Wound to the Head

In describing his residuals of gunshot wound to the head, the Veteran has consistently described experiencing headaches, neuropathy, and frequent dizziness.  As discussed above, the Veteran was separately granted service connection for headaches.  Accordingly, these symptoms cannot again be the basis for a separate award of service connection.  See 38 C.F.R. § 4.14.  Additionally, his claim for service-connected for peripheral neuropathy was separately denied in a June 2012 rating decision.  The Veteran did not appeal this determination, and it became final.

Accordingly, the Board has considered the Veteran's consistent and competent lay statements describing frequent dizziness.  However, the VA does not generally grant service connection for symptoms alone, without an identified basis for these symptoms.  As will be discussed, the medical evidence simply does not establish the Veteran has any current disability associated with his symptoms of dizziness.

The Veteran's service treatment records have been carefully reviewed and considered.  However, at his September 1968 separation examination, the Veteran's head was noted to be in normal condition.  Moreover, in the accompanying Report of Medical History the Veteran specifically denied experiencing any dizziness or fainting spells, providing evidence against his appeal.  Accordingly, no disability related to dizziness was noted during his period of active service.

Post-service medical records also do not establish any permanent residuals from his gunshot wound to the head.  For example, an x-ray from February 1985 revealed the Veteran's skull was normal with no significant abnormality of the cells or paranasal sinuses.

Subsequent x-rays and scans of the Veteran's head continued to be normal.  For example, a CT scan from November 2000 and a MRI from September 2012 were both read to be normal.  On several occasions the Veteran has asserted he had a CT scan which showed "cerebellar atrophy," but this CT scan was not included in the claims file before the Board.  Additionally, the during his September 2013 neuropsychological evaluation at a VA medical facility, the reviewing medical professional also noted there was no CT revealing cerebellar atrophy included in the record.  Therefore, the Board finds the Veteran's lay statements suggesting a diagnosis of cerebellar atrophy are not support by the medical evidence.

The Veteran continued to seek medical treatment for his periods of dizziness throughout the period on appeal.  In 2011 he received physical therapy which instructed him on maneuvers to alleviate his dizziness, and he reported experiencing improvement as a result of this treatment.  No underlying disorder was noted which caused his dizziness.

In September 2012, the Veteran was provided with a VA examination regarding his claimed residuals of gunshot wound to the head, including TBI.  The examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  However, the examiner opined the Veteran had no residuals of TBI.  He explained the Veteran did well after discharge, attending college and working in avionics.  Additionally, neuropsychological testing from October 2012 and an MRI from September 2012 were both normal.  Therefore, this examiner's report provides probative evidence against the Veteran's appeal.

After his examination, the Veteran continued to seek medical treatment for his dizziness, however no diagnosis was made. 

Based on the foregoing, the evidence does not establish the Veteran had any separate diagnosed residuals of a gunshot wound to the head at any point during the period on appeal.  Although he competently reported the symptom of dizziness throughout the appeal, this symptom was not attributed to any diagnosis, including any TBI.  Instead, the VA examiner's and treating medical professionals consistently found the Veteran's head and neuropsychiatric systems were normal.  Because there is no current disability upon which benefits could be granted, his appeal for service connection is denied.

Eye

The Veteran is also seeking service connection for a left eye condition.  At the onset, the Board notes that VA regulations provide that "refractive error of the eye . . . are not diseases or injuries within the meaning of applicable legislation" and therefore are not subject to service connection.  38 C.F.R. § 3.303(c).  A precedential General Counsel opinion further explained that congenital or developmental defects, including refractive error of the eye, may not be service-connected because they are not diseases or injuries under the law.  VAOPGCPREC 82-90 (July 18, 1990).  
The medical evidence establishes the Veteran currently has refractive error of the left eye, that is he requires glasses to correct his vision in this eye.  However, as discussed, his currently diagnosed refractive error cannot be service connected under VA regulations.  

As will be discussed, the evidence does not establish the Veteran currently has any other left eye condition, other than his refractive error which cannot be service connected.

Throughout the period on appeal, the Veteran has consistently asserted he experienced problems with his peripheral vision in his left eye.  He described pain and loss of vision clarity while looking to the left, including blurriness.  As a lay person, the Veteran is considered to be competent to report what comes to him through his senses, such as pain and loss of visual clarity while looking to the left.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to diagnosing any current left eye disorder.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The medical evidence has been carefully reviewed and considered, but does not establish the Veteran has any current left eye disorder other than refractive error.
For example, during a February 2012 optometry consult, the physician only diagnosed the Veteran with myopia and presbyopia, refractive errors.  The physician opined otherwise his left eye was normal, with no cornea damage, full motility, no paralysis, and normal iris.  No additional medical records diagnosed the Veteran with any current left eye disorder other than refractive errors.

In March 2012, the Veteran was provided with a VA examination.  This examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  The examiner specifically opined the Veteran had never been diagnosed with an eye condition other than congenital or development errors of refraction.  Additionally, the Veteran's eye exam was normal bilaterally.  The examiner then specifically opined the Veteran's in-service injury to his left eye did not result in any residual injury or effect on his vision.  Accordingly, this examiner's report provides probative evidence against the Veteran's appeal.

Based on the foregoing, the Veteran does not establish the Veteran was diagnosed with any left eye disorder other than refractive error at any point during the period on appeal.

The Veteran has also testified that he currently has a scar over his left eye due to his in-service gunshot wound.  However, the Veteran has been examined on several occasions and no scar over his left eye has been identified.  For example, the March 2012 VA examiner specifically opined he could not see any definite scar above the Veteran's left eye, including near his eyebrow.  He opined there were no residual skin changes in the area, and the area was not tender to the touch.  The examiner also took photographs of the examiner's forehead which were included in the claims file.  The undersigned VLJ has reviewed these photographs and also cannot identify any scar in the region.  Therefore, the evidence does not establish the Veteran had a scar resulting from his in-service gunshot wound to his left eye at any point during the period on appeal.

Accordingly, the evidence does not establish the Veteran was diagnosed with any left eye disability upon which service connection could be granted at any point during the period on appeal.  Therefore, his claim for service connection for a left eye disorder is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in February 2011, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Available VA and private treatment records have been obtained, as have service treatment records.  

The Veteran was also provided with a hearing before the undersigned VLJ via videoconference.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding any current diagnosis.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.
During his hearing, and in additional post-hearing written correspondence, the Veteran indicated he planned to submit additional evidence, including private medical records, in support of his appeals.  Accordingly, the record was held open so this evidence could be received.  However to date, more than a year since his hearing, no additional medical evidence has been received.  Therefore, although the Board provided the Veteran with ample opportunity to submit the identified records, the records were not obtained due to the Veteran's failure to participate.  Because the duty to assist is not a one-way street, the Board finds no additional actions are required by the VA.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)

The Veteran was also provided with relevant VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's appeals.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

New and material evidence having been received, the claims for entitlement to service connection for residuals of a gunshot wound to the head, to include traumatic brain injury (TBI), and residuals to a left eye injury, including loss of vision, are reopened.

Entitlement to service connection for residuals of a gunshot wound to the head, to include traumatic brain injury (TBI), is denied.

Entitlement to service connection for residuals to a left eye injury, including loss of vision, is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


